Field, J.
It was admitted that the husband was the owner of the dog which bit John E. McLaughlin. We infer from the exceptions that he was also owner of all the dogs. A wife is not necessarily, as matter of law, a keeper of dogs which her husband owns and keeps on premises which she owns, and which both occupy as husband and wife, although she carries on a separate business upon the premises.
It was a question of fact for the jury whether the wife was the keeper of the dogs, and the ruling that, “ if they were her husband’s dogs, and he kept them there against her consent and contrary to her consent, and she did nothing to maintain or keep them, did not give them food, or protect them, of provide for them in any way, she would not be in the sense of the law a keeper of the dogs,” was correct. The instructions given were sufficiently favorable to the plaintiffs.

Exceptions overruled.